In a negligence action to recover damages for personal injuries, the defendant New York Transit Authority (hereinafter the Transit Authority) appeals from an order of the Supreme Court, Kings County (Jordan, J.), dated October 28, 1985, which denied its motion for summary judgment.
Ordered that the order is affirmed, without costs or disbursements.
Special Term properly denied the Transit Authority’s motion for summary judgment. Questions of fact are presented as to whether, at the time of the accident, the plaintiff was a prospective passenger to whom the appellant carrier owed a duty to exercise care in providing a safe place to board a bus and whether that duty was breached. Mangano, J. P., Brown, Rubin and Eiber, JJ., concur.